Roberts, J.
Defendants in error brought suit before a Jus*193tice of the Peace, and recovered a judgment for fifty-three 25-100 dollars. Plaintiff in error obtained a certiorari ; and in the District Court, defendants in error recovered a judgment for thirty-two 97-100 dollars and costs of the District Court; and plaintiff in error recovered the costs of the Justice’s Court. Plaintiff in error paid twenty-three 50-100 dollars which was credited on the judgment, before he applied for the certiorari; which payment it is presumed caused the reduction of the judgment, as rendered in the District Court.
There is no statement of facts or bill of exceptions. The defendants in error assign various errors, and seek to recover all the costs and ten per cent, damages, and a judgment against Norton’s sureties in his certiorari bond.
The action of the District Court was virtually an affirmance of the judgment of the Justice, the amount being reduced only by an intermediate payment.
The judgment of the District Court must be reversed, and judgment here rendered for the debt, with ten per cent, damages thereon, and costs of the District and Justice’s Courts, against Norton and his sureties on his certiorari bond.
Reversed and reformed.